Citation Nr: 0703783	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-12 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for broken left heel with residual tendonitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1994 
to March 1995 and from February 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a rating decision dated in July 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which granted service 
connection for a broken left heel with residual tendonitis 
and assigned a 10 percent rating.  


FINDINGS OF FACT

1.  The veteran does not have a sinus disability that is 
related to active service.

2.  The veteran's broken left heel with residual tendonitis 
is manifested by tenderness at the site of the incision.


CONCLUSIONS OF LAW

1.  The veteran does not have a sinus disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an initial evaluation in excess in 
excess of 10 percent for a broken left heel with residual 
tendonitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.72, Diagnostic Code 5299-
5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claims, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

Letters dated in November 2003 and February 2005 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The November 2003 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  The February 2005 letter told him to provide 
any relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  Further, since the RO assigned the 
10 percent disability ratings at issue here for the veteran's 
service-connected disability, and the Board has concluded 
that the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).
 
The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in July 2004 to 
assess the severity of his left heel disability. 38 C.F.R. § 
3.159(c)(4).  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The July 2004 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

With respect to the issue of service connection for a sinus 
disability, the Board concludes an examination is not needed 
because the only evidence indicating the veteran "suffered a 
disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

The Board notes that the veteran is represented by counsel; 
and there has been no assertion of any failure to provide 
appropriate notice.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a sinus condition is factually shown during 
service.  The Board concludes it was not.  

The service medical records are absent complaints, findings 
or diagnoses of a sinus problem during service.  It appears 
that the veteran had two period of active service, from 
September 14, 1994 to March 11, 1995 and from February 2, 
2003 to July 28, 2003.  Although the veteran's service 
medical records do not contain a separation examination in 
March 1995 for the veteran's first tour of duty, they do 
include Reports of Medical Examination and History dated in 
February 1999 which indicate that the veteran's sinuses were 
evaluated as normal and that the veteran denied ever having 
chronic or frequent cold.  

A March 2003 Post-Deployment Health Assessment indicates that 
the veteran denied having a runny nose, fever, headaches, 
during his deployment or at the time he completed the form.  
A July 2003 Post-Deployment Health Care Provider Assessment 
indicates that the veteran reported that he was sometimes 
exposed to DEET, smoke from oil fire, smoke from burning 
trash or feces, solvents, and paints; often exposed to 
vehicle exhaust fumes, JP8 or other fuels, sand/dust, and 
chemically treated wood; but not exposed to any chemical, 
biological, or radiological warfare agents during deployment.  
On his July 2003 Report of Medical Assessment, the veteran 
reported that he had not suffered from any illness while on 
active duty for which he did not seek medical care.    

Despite the veteran's denial of chronic or frequent colds, 
the record indicates that he was seen for sinus problems in 
August 1996, May and December 1998, May and June 1999, April 
and June 2000, and January, March, September, and October 
2002.  As such, the record only contains evidence of medical 
treatment for a sinus condition after the veteran's active 
duty service from September 14, 1994 to March 11, 1995, prior 
to the veteran's active duty service from February 2, 2003 to 
July 28, 2003, and after discharge.    

Thus, there is no medical evidence that shows that the 
veteran suffered from a sinus condition during service. 

When a chronic disease is not present during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology.  Such evidence is 
lacking here.  While there is evidence of sinus problems 
between his active duty tours, these problems only occurred 
once in 1996, twice a year in 1999 and 2000, and four times 
in 2002.  In addition, there is only one medical record 
indicating sinus symptomatology after his discharge in July 
2003.  Thus, service connection is not warranted under 
38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  However, no medical professional 
has ever related a sinus condition to the appellant's 
military service.  

In fact, in May 1998, the veteran reported a history of 
having up to three infections per year dating back to 1994 
when he was in basic training and was exposed to chemicals 
used for riot control.  The veteran asked his medical 
provider whether there was any connection between the severe 
respiratory irritation, inflammation, congestion, and 
pulmonary damage and his recurring sinus infection.  The 
examiner noted, "not to my knowledge."

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a broken left heel with residual tendonitis.  
As such, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected left heel disability has been 
evaluated under 38 C.F.R. § 4.72, Diagnostic Code 5299-5284.  
This particular disability does not have a specific 
diagnostic code.  When a veteran is diagnosed with an 
unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic 
code is "built-up" by assigning the first two digits from 
that part of the schedule most closely identifying the part 
of the body involved and then assigning "99" for the last 
two digits for all unlisted conditions.  Then, the disability 
is rated by analogy under a diagnostic code for a closely 
related disability that affects the same anatomical functions 
and has closely analogous symptomatology.  Therefore, the 
veteran's service-connected left heel disability is rated 
according to the analogous condition of other foot injuries 
under Diagnostic Code 5284.

Accordingly, Diagnostic Code 5284, and this code only, is 
deemed by the Board to be the most appropriate code, inasmuch 
as it pertains specifically to the disability at issue (a 
foot disability).  The Board can identify nothing in the 
evidence to suggest that another diagnostic code or codes 
would be more appropriate, and the veteran has not requested 
that another diagnostic code be used.

Pursuant to Diagnostic Code 5284, a moderate foot injury 
warrants a 10 percent disability evaluation, a moderately 
severe foot injury warrants a 20 percent disability 
evaluation, and a severe foot injury is assigned a 30 percent 
disability evaluation.  A 40 percent disability evaluation 
will be assigned for actual loss of use of the foot.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6.  In addition, use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6.

The Board initially observes that a November 2005 RO decision 
granted service connection for scar, post surgical pain, left 
lateral heel, and assigned a 10 percent evaluation.  The 
record indicates that the veteran has been afforded notice of 
this action, together with his appellate rights.  The record 
does not indicate that the veteran appealed this action.   
Board must take this into consideration in rating the 
veteran's foot disability.  See 38 C.F.R. § 4.14 [avoidance 
of pyramiding]. 

The medical evidence demonstrates that the veteran's post-
surgical residuals encompass subjective complaints of bone 
pain and a tender scar. 

The veteran was afforded a VA examination in July 2004.  The 
veteran reported that he experienced daily pain in his left 
heel which caused him to limp slightly.  The veteran also 
reported that treatment included Motrin, which does not help, 
and shoe inserts.  The veteran reported that flare-ups occur 
with activity and that rest helps.  The veteran stated that 
he did not use any crutches, braces, canes or special shoes.  
He denied that his foot interfered with his usual activities 
but stated that it did cause him to slow down at work because 
he had to sit down on occasion but that he does not miss work 
due to his left foot disability.  The examiner noted that 
there was only mild functional impairment related to the 
veteran's employment.  

Physical examination of the veteran's left foot revealed a 
3.5 cm well-healed scar over the lateral aspect of the left 
proximal foot.  No other deformity was noted.  The veteran 
was noted to dorsiflex and plantar flex the left ankle and 
foot from zero to 3 degrees and zero o 45 degrees 
respectively, and there was no valgus angulation of the os 
calcis and no pes planus.  Pulses and sensation were intact, 
and he could stand on his heels and toes without difficulty.  
The examiner noted that the major functional impact appeared 
to be pain with repetitive use.  The veteran had no painful 
motion, edema, weakness, instability or tenderness.  He had 
no difficulty standing but he did have a mild limp favoring 
the left side.  No abnormal weight bearing was noted and 
there was no malalignment of the Achilles' tendon.  No pain 
on manipulation of the foot was noted.    

The examiner diagnosed the veteran's left foot with old 
calcaneus fracture with a subsequent removal of part of the 
calcaneus and a more recent heel spur noted with continuing 
episodes of tendonitis.

An October 2005 VA orthopedic consult note indicates that 
physical examination of the veteran's left foot revealed a 
well-healed surgical incision.  There was no evidence of hind 
foot valgus or gross deformity.  The veteran had sensation 
intact to light touch throughout.  Along the lateral aspect 
of the incision, there was no erythema or fluctuance.  
Although there was no pain on plantar bony palpation, there 
was exquisite tenderness of the incision.  X-rays revealed no 
evidence of bony deformity, current fracture, or dislocation.  

The only finding relevant to the veteran's left heel 
disability involves pain along the site of the surgical scar 
with no other objective findings shown.  The Board also 
emphasizes that the July 2004 VA examiner characterized the 
functional impairment as mild.  

The Court of Appeals for Veterans Claims (Court), in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), held that VA's review of a 
service-connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability.  See 38 C.F.R. §§ 4.40, 4.45.  However, the Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, such as with Diagnostic Code 
5284, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
However, the Board recognizes the veteran's complaints of 
heel pain and notes that it has already been sufficiently 
accounted for in the presently assigned evaluations.

Under these circumstances, there is simply no basis for an 
evaluation in excess of 10 percent under Diagnostic Code 
5284.

The Board thus concludes that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent under Diagnostic Code 5284.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).  Hence, the appeal 
is denied.

The Board notes that there is no evidence of record that the 
veteran's left heel disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable. The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
left heel disability.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Entitlement to service connection for a sinus disability is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for broken left heel with residual tendonitis is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


